Per Curiam :
As there is no bill of exceptions in this case, we cannot review the errors assigned. While it was agreed that certain facts specified should be accepted in the trial, as if duly proven, without prejudice to either party to take a writ of error, yet each party reserved the right to object to the admissibility of any one or more of them as evidence in the cause. This destroyed the character of the agreement'as a case stated, and required proper exceptions, as in other cases, to bring the case before us for review. The judge ruled that eight of the separate facts stated were inapplicable or inadmissible, and excluded them from his consideration in the conclusion at which he arrived, yet he was not asked to seal any bill of exceptions.
Judgment affirmed.